—In an action to settle title to funds held in escrow, the defendant appeals from an order of the Supreme Court, Orange County (Miller, J.), dated January 14, 1992, which held that the plaintiff and the defendant each possessed an undivided interest in the escrowed funds, and directed, inter alia, that the funds be deposited in a joint account in the names of the plaintiff and of the defendant in the Goshen Savings Bank.
Ordered that the appeal is dismissed, without costs and disbursements.
The defendant has failed to order and settle the transcript of the hearing as required by CPLR 5525 (a). The appendix submitted by the defendant is patently insufficient for the *284purpose of reviewing the issues raised by him and, therefore, the appeal must be dismissed (see, Fidelity Bond & Mtge. Co. v Taylor, 129 AD2d 765). Rosenblatt, J. P., Miller, Krausman and Florio, JJ., concur.